DETAILED ACTION
In this Office Action, original claims 1-16 filed on August 19th, 2019 were evaluated on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non- English application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5, 10, and 16 are objected to because of the following informalities:
Claim 5, line 1-3 “wherein a length of the detector has a smaller than a length of the measuring unit in an arm-extending direction” should apparently read “wherein a length of the detector is 
Claim 10 “first biological information” and “second biological information” should read “the first biological information” and “the second biological information” to make it clear that the claim is referring to the “first biological information” and “second biological information” of claim 1;
Claim 16, lines 1-8 “A non-transitory computer readable medium storing- 34 - a computer program which is executed by a computer to provide the steps of, the computer physically connecting and integrating a detector configured to that detects a pulse wave, and a measuring unit configured to that 5measures first biological information, and a calculator that calculates second biological information from the pulse wave” is not grammatically correct and should be reworded to make grammatical sense;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a measuring unit” in claim 1, 14, and 16;
“a connecting unit” in claim 3;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The function of the “measuring unit” is understood to be performed by the “wrist blood pressure measuring unit” comprising “a cuff”, “pump-and-valve”, and “pressure sensor” (applicant’s specification page 13, lines 18-27 and page 14, lines 1-2);
The function of the “connecting unit” is disclosed as being performed by “a shock absorbing material” which “physically connects the pulse wave detector and blood pressure measuring device” (applicant’s specification page 11, lines 14-18).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "same site" in the claim limitation “wherein the detector, the measuring unit, and the calculator are arranged at the same site” is a relative term which renders the claim indefinite.  The term "same site" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear if a detector, measuring unit, and calculator must all be integral in order to be considered “at the same site”, or if the three elements may be separated “at the same site” along a limb of a user. As a result, the scope of the claim is indefinite.

Claims 14 and 16 have a similar recitation of “calibrating the pulse wave” after detection and the measuring unit, calculator, and detector being arranged “at the same site”, and are similarly rejected under 35 U.S.C. 112(b). 
Regarding claim 6, the term “arranged on a palm side” renders the claim indefinite. It is unclear from the claim language on what “palm side” the first and third portion should be arranged on. For example, it is unclear if the claim intends to mean “a palm side of a user’s limb”, or if the term “palm side” imparts a different limitation. As a result, the scope of the claim is indefinite.
For purposes of examination, the term “palm side” will be read as if it were written “palm side of a user’s limb”. 
Regarding claim 10, the term “obtained from the detector” in the claim limitation “the measuring unit is configured to measure first biological information with higher accuracy than that of second biological information obtained from the detector” renders the claim indefinite. According to claim 1, on which claim 10 is dependent, second biological information is calculated by the calculator from the pulse wave detected by the detector. As a result, it is unclear if the second biological information is calculated by the calculator, as recited in claim 1, or obtained by the detector, as recited in the claim limitation. This uncertainty renders the claim indefinite in scope.
For purposes of examination, the claim limitation will be read as if it were written “the measuring unit is configured to measure the first biological information with higher accuracy than that of the second biological information obtained from the calculator”. 
Further regarding claim 10, it is unclear what limitations the phrase “configured to measure first biological information with higher accuracy than that of the second biological information” intends to impart. For example, if the first biological information measures a physiologic quantity that is different 
Regarding claim 13, the claim recites the limitation "a cuff pressure" in the claim limitation “based on a time variation of a cuff pressure”.  There is insufficient antecedent basis for “a cuff pressure” in the claim because no “cuff” has been recited within the claim. As a result, it is unclear what “cuff” the “cuff pressure” is coming from. This renders the scope of the claim indefinite. 
Further regarding claim 13, it is unclear if the “pulse wave signal” recited in the claim is the same “pulse wave” recited in claim 1. As a result, it is unclear if the “pulse wave signal” is the same “pulse wave” detected by the detector, or a different pulse wave signal. This renders the scope of the claim indefinite. 
For purposes of examination, the claim will be read as if it were written “wherein the measuring unit comprises a cuff configured to measure the first biological information intermittently based on a time variation of a cuff pressure and a time variation of a pulse wave signal measured by the cuff”.
Any claim listed in the preamble as being rejected under 35 U.S.C. 112(b) which is not explicitly rejected in this section is rejected due to the claim’s incorporation of the indefinite subject matter of an explicitly rejected claim on which the non-explicitly rejected claim is dependent. 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 9 recites the claim limitation “wherein the detector is configured to differ from the measuring unit… at any position of the arm on which the detector and the measuring unit are arranged”. As written, the claim limitation implies that claimed invention includes an “arm” (i.e. human organism) on which the detector and measuring unit are arranged, making the claim unpatentable.
For purposes of examination, the claim limitation will be read as if it were written “wherein the detector is configured to differ from the measuring unit… at any position of the arm on which the detector and the measuring unit are configured to be arranged”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The claims are generally directed toward: a biological information measuring apparatus comprising: 
a detector configured to detect a pulse wave in a temporally continuous manner; 
a measuring unit configured to measure first biological information intermittently; and 
a calculator configured to calibrate the pulse wave based on the first biological information and calculate second biological information from the pulse wave calibrated, 
wherein the detector, the measuring unit, and the calculator are arranged at a same site.
Claim(s) 1 and 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatani (JP 2016123424 A – cited by applicant). Examiner note: the Nakatani reference is in Japanese and an English translation was not provided by the applicant. As a result, paragraph number refer to the Espacenet English translation provided with this Office Action.
Regarding claim 1, Nakatani teaches a biological information measuring apparatus (shown in Figure 1) comprising: a detector (2) configured to detect a pulse wave in a temporally continuous manner (paragraph 0015-0016); a measuring unit (3) configured to measure first biological information (pulse waves) intermittently (paragraph 0018); and a calculator (4) configured to calibrate the pulse wave detector based on the first biological information and calculate second biological information (blood pressure) from the pulse wave calibrated (paragraph 0028); wherein the detector, the measuring unit, and the calculator are arranged at a same site (paragraph 0017; shown in Figure 2).
Claim 14 recites a method using the same structural elements recited in claim 1 to measure biological information. Therefore, the above cited sections of Nakatani disclose a method comprising the steps recited in claim 14.

Regarding claim 4, Nakatani teaches the apparatus according to claim 1, wherein the detector (Figure 2 – element 2) is configured to be disposed on a wrist of a living body, and the measuring unit (3) is configured to be disposed closer to an upper arm than the detector (paragraph 0017).
Regarding claim 5, Nakatani teaches the apparatus according to claim 4, wherein a length of the detector is smaller than a length of the measuring unit in an arm-extending direction (shown in Figure 2 – detector is smaller than the measuring unit).
Regarding claim 6, the claim is written in such a way that if any portion of the detector arranged on the palm side of a user differs in height from a portion of the third portion of the measuring unit  arranged on the palm side of the a user, the claim limitation will be met. Because the claim provides no further limitation on “a first portion” and “a third portion”, any two arbitrary points along the detector and measurement unit may be considered as the “first portion” and “third portion” respectively. Furthermore, Nakatani portrays (Figure 2) the detector (2) and measurement unit (3) as being different sizes, and discloses that the detector may be easily downsized (paragraph 0022). In addition, Nakatani discloses that the detector and measurement unit may be attached on any limb or portion of a limb where blood pressure measurement may be taken, such as the palm side of a user’s limb (paragraph 0017-0018).  As a result, Nakatani teaches the apparatus according to claim 1, wherein a first portion of the detector differs in height from a third portion of the measuring unit, the first portion being arranged on a palm side, the third portion being arranged on the palm side.
Similarly, regarding claim 7, Nakatani teaches the apparatus according to claim 6, wherein the third portion is larger in height than the first portion, as the “third portion” of the measurement unit 
Claim 8 is rejected similarly to claim 6, as the detector and measurement unit may be attached to a back side of a hand (paragraph 0017-0018), and an arbitrary portion of the detector may be chosen that differs in height from an arbitrary portion of the measurement unit. Therefore, Nakatani teaches the apparatus according to claim 1, wherein a second portion of the detector differs in height from a fourth portion of the measuring unit, the second portion being arranged on a back side of a hand, the fourth portion being arranged on the back side of the hand.
Similarly regarding claim 9, the claim is written in such a way that unless the detector and measuring unit are designed to specifically have the same height from a surface of an arm on which they are arranged, the claim limitation will be met. Nakatani teaches that the pulse wave detector is small (paragraph 0022), and depicts the detector and measurement unit as being different sizes (in Figure 2). Therefore, Nakatani teaches the apparatus according to claim 1, wherein the detector is configured to differ from the measuring unit in terms of height from a surface of an arm, at any position of the arm on which the detector and the measuring unit are arranged.
Regarding claim 10, Nakatani teaches a method of enhancing the accuracy of the first biological information taken by the measurement unit comprising taking a plurality of measurements and averaging them in order to ensure that calibration data is highly accurate (paragraph 0025). This same method of averaging a plurality of measurements is not disclosed in relation to the second biological information. Therefore, Nakatani teaches the apparatus according to claim 1, wherein the measuring unit is configured to measure first biological information with higher accuracy than that of second biological information calculated from the pulse wave of the detector.
Regarding claim 11, Nakatani teaches the apparatus according to claim 1, wherein the detector is configured to detect the pulse wave for each pulse (paragraph 0016 – “continuously monitoring a 
Regarding claim 12, Nakatani teaches the apparatus according to claim 1, wherein the detector is configured to detect a pressure pulse wave as the pulse wave (paragraph 0015).
Regarding claim 13, Nakatani teaches the apparatus according to claim 1, wherein the measuring unit is configured to measure the first biological information intermittently based on a time variation of a cuff pressure and a time variation of a pulse wave signal (paragraph 0018 and 0024).
Claim 15 recites a method using the same structural elements recited in claim 13 to measure biological information. Therefore, the above cited sections of Nakatani disclose a method comprising the steps recited in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (JP 2016123424 A – cited by applicant), in further view of Matsumura et al. (US 20100076328 A1).
Regarding claim 2, Nakatani teaches the apparatus according to claim 1. In addition, Nakatani teaches that the detector, measurement unit, and calculator may be physically connected by wires (paragraph 0019, 0023, and 0026). However, Nakatani does not explicitly teach the detector and measuring unit configured to be in the same housing. 
Matsumura teaches a biological information measuring apparatus (Figure 25) comprising: a detector (10A) configured to detect a pulse wave that is used to calculate second biological information (paragraph 0063) and a measurement unit (191) configured to measure a first biological information (paragraph 0152). Matsumura shows the detector and the measuring unit being configured to be in the same housing (shown in Figure 25 – housing is element 180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani with the additional teachings of Matsumura to include the detector and measuring unit in the same housing. Doing so would make the device more easily 
Regarding claim 3, Nakatani in view of Matsumura teaches the apparatus of claim 1. However, Nakatani in view of Matsumura fails to teach a connecting unit configured to physically connect and integrate the detector and measuring unit. 
Matsumura (Figure 13) teaches a connecting unit (12) which physically connects and integrates the detector (10A) and measuring unit (191; paragraph 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakatani in view of Matsumura to include the additional teachings of Matsumura and include a connecting member which physically connects and integrates the detector and measuring unit. The supporting member helps to insulate the detector and ensure proper contact between the detector and skin (Matsumura paragraph 0068), and would simply constitute combining prior art elements according to known methods to yield predictable results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 16/553,558 (reference application). Regarding claim 1 and 14 of the current application, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of Application No. 16/553,558 are narrower in scope than claims 1 and 14 of the current application, respectively, and encompass all of the subject matter of the claimed invention. Therefore, any reference meeting the 
Regarding claim 16 of the current invention, the device requires an apparatus comprising the structural elements recited in claim 1 of the copending Application. Therefore, one in possession of the apparatus of claim 1 of the copending Application would also be in possession of the apparatus described in claim 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of copending Application No. 16/554,874 (reference application) in view of Matsumura et al. (US 20100076328 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 9 of Application No. 16/554,874 is narrower in scope than claim 1 and 14 of the current application, respectively, and encompass all of the subject matter of the claimed invention except the detector, the measuring unit, and the calculator being arranged at the same site, and the detector, measuring unit, and calculator being physically connected. Regarding claim 16 of the current invention, the device requires an apparatus comprising the structural elements recited in claim 1 of the copending Application.
Matsumura teaches a biological information measuring apparatus (Figure 25) comprising: a detector (10A) configured to detect a pulse wave that is used to calculate second biological information (paragraph 0063) a measurement unit (191) configured to measure a first biological information (paragraph 0152), and a calculator (130). Matsumura shows the detector, the measuring unit, and the calculator being physically connected and integrated at a single location (shown in Figure 25 – all components are connected and thus are at one site). 

Any reference meeting the limitations set forth in claims 1 or 9 of the copending Application, as modified by Matsumura, would also meet the requirements set forth in claims 1, 14, and 16 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohno et al. (WO 2015122192) discloses a biological information measuring apparatus (Figure 1) comprising: a detector (2002) configured to detect a pulse wave in a temporally continuous manner; a measuring unit (2002) configured to measure first biological information intermittently; and a calculator (101) configured to calibrate the pulse wave based on the first biological information and calculate second biological information from the pulse wave calibrated; wherein the detector, the measuring unit, and the calculator are arranged at a same site (shown in Figure 24).
Takenoshita et al. (US 20120289839) discloses a biological information measuring apparatus (Figure 1) comprising: a detector (51) configured to detect a pulse wave in a temporally continuous manner; a measuring unit (52) configured to measure first biological information 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791